Citation Nr: 0736070	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-29 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from May 1974 to November 
1974.


FINDING OF FACT

A psychiatric disorder, to include depression and an anxiety 
disorder, has not been related to active service.


CONCLUSION OF LAW

A psychiatric disorder, to include depression and an anxiety 
disorder, was not incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to Service Connection for a Psychiatric 
Disorder, to include Depression and an Anxiety Disorder

Background

Service medical records reflect that the veteran did undergo 
a psychiatric evaluation in October 1974 because of an 
assertion he had made to his commander about being pressured 
by an alien power to do and say things he did not intend.  
The examiner found the veteran to be very lighthearted about 
the possession information, smiling and laughing frequently 
as he related this.  The veteran denied any protracted 
feelings of sadness, hopelessness, or helplessness, or any 
associated sleep or appetite disturbance.  Affect and 
associations also appeared normal.  The veteran was, however, 
found to exhibit ideas of reference and abnormal Minnesota 
Multiphasic Personality Inventory (MMPI) that was compatible 
with a diagnosis of a paranoid personality disorder.

Department of Veterans Affairs (VA) treatment records reflect 
an entry for June 1977 that indicates that the veteran stated 
he had been depressed since 1974.

VA treatment records from February 1986 reflect that the 
veteran complained of transient depression since 1979.  The 
diagnosis included recurrent depression.  Eleven days later, 
the veteran more specifically noted that he had been 
depressed since 1979 following an automobile accident.  He 
had been walking on the side walk when he was hit by a car 
and fell on the right side, hitting his head.  His depression 
had reportedly gotten worse since 1982, and for the past 
months, he reported symptoms of anxiety occurring with 
depression.  He also complained of difficulty in getting to 
sleep and that his appetite was poor.  

VA examination in November 1987 revealed that the veteran's 
complaints included insomnia and depression.  The diagnosis 
did not include any diagnosis of psychiatric disability.  

A VA treatment record from June 1993 reflects that the 
veteran complained of depression after being robbed of $250 
in the downtown area of Los Angeles, California.

A VA treatment record from August 1993 reflects that the 
veteran attributed the onset of depression in 1986 because of 
his inability to obtain employment, and that he was first 
medicated for depression in 1986.  A VA hospital discharge 
summary from December 1993 indicates that the veteran's Axis 
I diagnosis included depression, not otherwise specified.  
His depression was attributed to several factors, including 
difficulties with his girlfriend, financial difficulties, and 
drug use.  

A VA treatment record from January 1999 indicates that the 
veteran was seeking to defer payment on a student loan based 
on his disabling depression.  In April 1999, his problem was 
noted as depression.  

A January 2000 VA medical statement from Dr. Hartman reflects 
that he had been treating the veteran for a depressive 
disorder, and that the veteran had not responded completely 
to his medication.  An entry from February 2001 notes that 
the veteran was currently under treatment for depression or 
major depressive disorder.

A VA treatment record from March 2002 again reflects that the 
veteran was currently under treatment for depression or major 
depressive disorder.

VA treatment records from September 2005 indicate that the 
veteran reported intermittent depression.  In March 2006, the 
impression was depression, and in June 2007, the veteran 
complained of anxiety related to delays in processing his 
disability claim.  

In a VA medical statement dated in August 2007, Dr. Hartman 
indicated that the veteran had been suffering from long-
standing depression for which he was presently receiving 
medication and supportive psychotherapy.  He further noted 
that although the veteran was making progress, he still had 
significant depression.

At the veteran's hearing before the Board of Veterans' 
Appeals (Board) in September 2007, the veteran attributed the 
onset of his depression to discrimination he experienced 
during active service that was compounded by an automobile 
accident when his car went off the road (transcript (T.) at 
p. 9).  He maintained that the accident was not his fault (T. 
at p. 9).


Analysis

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge may still be 
service connected if al evidence, including that pertinent to 
service, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a disease is diagnosed as chronic during service or 
where continuity of symptomatology from service shows the 
disease to be chronic in nature, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are to be service connected under 38 C.F.R. § 3.303(b).  In 
addition, under 38 C.F.R. § 3.307(a)(3), a veteran who 
manifests within one year of separation from service, a 
disease that it considered to be chronic as listed in 
38 C.F.R. § 3.309 to a degree of 10 percent or more shall be 
service connected, the absence of any findings of that 
particular disease during service notwithstanding.

With respect to the veteran's claim for service connection 
for a psychiatric disorder, to include depression and an 
anxiety disorder, the Board notes that the record contains 
recent diagnoses of a depressive disorder.  The Board will 
therefore concede that there is evidence that the veteran 
currently suffers from psychiatric disability.  

However, while service medical records do reflect a 
psychiatric evaluation that noted the veteran's belief at 
that time that he was somehow possessed, this belief was not 
found to generate any relevant symptoms.  In fact, the 
examiner specifically noted that the veteran appeared to be 
very lighthearted about the possession information, smiling 
and laughing frequently as he related this, and that the 
veteran denied any protracted feelings of sadness, 
hopelessness, or helplessness, or any associated sleep or 
appetite disturbance.  

In addition, while the Board recognizes that the examiner 
also went on to diagnose a paranoid personality disorder, it 
is clear that a personality disorder is not a disability for 
VA benefits purposes.  38 C.F.R. § 4.9 (2007).  There is also 
no evidence of complaints or treatment of a psychosis within 
one year of the veteran's separation from active service in 
November 1974.  

In fact, although the Board recognizes that there is a June 
1977 VA medical record entry that notes the veteran's report 
of depression since 1974, the first post-service evidence of 
a diagnosis of depression is contained in VA treatment 
records dated in February 1986.

In addition, as has been clearly made plain to the veteran 
over the history of his claim, in order to prevail on the 
claim, there must also be evidence linking a current 
disability to service, or in the case of psychosis, to a 
period of one year after service, and the record does not 
contain such medical evidence as to the veteran's claim.

It should also be noted that the statements of the veteran 
that seek to link current relevant symptoms or diagnoses to 
active military service are of minimal or no weight as the 
opinions of laypersons as to issues of causation are of 
little or no probative value.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

As a result of the lack of any in-service treatment or 
complaints of a psychiatric disorder, and the lack of 
evidence of treatment for any such disorder within several 
years of service separation, the Board also finds that there 
is no obligation on the part of VA to furnish the veteran 
with an examination and etiological opinion with respect to 
the veteran's claim.  38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against a 
relationship between a psychiatric disorder, to include 
depression and an anxiety disorder, and service, and that the 
claim should therefore be denied.


II.  Veterans Claims Assistance Act of 2000

The Board finds that this matter has been sufficiently 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  In this 
regard, the record reflects that the veteran has been 
sufficiently advised of the evidence needed to substantiate 
his claims.

First, prior to the June 2003 rating decision that originally 
denied the veteran's claim for service connection, the 
veteran was furnished with an April 2003 letter that notified 
him of the evidence necessary to substantiate his claim and 
the respective obligations of VA and the veteran in obtaining 
that evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A March 2006 letter also advised the veteran of the bases for 
assigning ratings and effective dates.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Although the April 2003 VCAA notice letter did not 
specifically request that appellant provide any evidence in 
the appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
regional office (RO), the Board finds that appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.  In addition, 
as was noted previously, the Board does not finds any 
obligation to provide the veteran with a VA examination and 
opinion pursuant to 38 C.F.R. § 3.159(c)(4) (2007), and 
neither the veteran nor his representative has indicated any 
intention to provide additional evidence in support of the 
claim.

Consequently, based on all of the foregoing, VA has met the 
burden to show that any failure to notify in this case was 
not prejudicial to the appellant.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  Therefore, the remand of this 
claim for further notice and/or development under the VCAA 
would be an unnecessary use of VA time and resources.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and an anxiety disorder, is 
denied.


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


